

116 HR 3924 IH: Streamlining Part D Appeals Process Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3924IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Suozzi (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the treatment of a pharmacy counter refusal as a coverage determination under
			 Medicare part D.
	
 1.Short titleThis Act may be cited as the Streamlining Part D Appeals Process Act. 2.Providing for the treatment of a pharmacy counter refusal as a coverage determination under Medicare part DSection 1860D–4(g) of the Social Security Act (42 U.S.C. 1395w–104(g)) is amended by adding at the end the following new paragraph:
			
 (3)Treatment of pharmacy counter refusal as coverage determinationFor plan years beginning on or after January 1, 2020, the refusal by a pharmacy to fill a prescription for a covered part D drug under a prescription drug plan shall be treated as a coverage determination subject to reconsideration and appeal pursuant to this subsection and subsection (h)..
		